     Case 3:21-cv-01972-S Document 1 Filed 08/23/21                Page 1 of 9 PageID 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 ROSHAWNA LOUISE MATTHEWS                        )
 A/K/A ROSHAWNA MATTHEWS,                        )
                                                 ) Civil Action No.
                    Plaintiff,                   )
                                                 )
                      – vs –                     ) Demand for Jury Trial
                                                 )
 GOLD STAR FINANCE, INC.,                        )
                                                 )
                    Defendant.                   )


                                         COMPLAINT

TO THE HONORABLE DISTRICT COURT:

       Plaintiff, ROSHAWNA LOUISE MATTHEWS A/K/A ROSHAWNA MATTHEWS

(“Plaintiff”), through her undersigned attorney, hereby alleges the following against Defendant,

GOLD STAR FINANCE, INC (“Defendant”):

                                      Nature of the Action

       1.      Plaintiff brings this action on behalf of herself individually seeking damages and

any other available legal or equitable remedies resulting from the illegal actions of Defendant, in

negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular telephone to

collect an alleged debt in violation of the Telephone Consumer Protection Act (hereinafter

“TCPA”), 47 U.S.C. § 227 et seq., and the Texas Debt Collection Act (“TDCA”), Tex. Fin. Code

§ 392.001 et seq.

       2.      The TCPA was legislated to prevent companies like Gold Star Finance, Inc. from

invading Americans’ privacy by curtailing abusive “robo-calls.” The legislative history “described

these calls as ‘the scourge of modern civilization, they wake us up in the morning; they interrupt
      Case 3:21-cv-01972-S Document 1 Filed 08/23/21                  Page 2 of 9 PageID 2



our dinner at night; they force the sick and elderly out of bed; they hound us until we want to rip

the telephone out of the wall.’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably

intended to give telephone subscribers another option: telling the autodialers to simply stop

calling.” Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1255-56 (11th Cir. 2014).

                                               Parties

        3.      Plaintiff is a natural person residing, in the city of Dallas, Dallas County, Texas and

is sui juris.

        4.      Plaintiff is allegedly obligated to pay a debt and is a consumer, as defined by 15

U.S.C. § 1692a(3).

        5.      Defendant is a financial lending company and part of the Non-depository Credit

Intermediation industry. According to their Dun & Bradstreet profile, the company generates $3.6

million in sales across its multiple locations in the state of Texas. Defendant has its principal place

of business in Denison, TX.

        6.      Defendant regularly engages in debt collection practices and sought to collect a

consumer debt from Plaintiff.

        7.      Defendant acted though its agents, employees, officers, members, directors,

corporate affiliates, heirs, successors, assignees, principals, trustees, sureties, subrogees,

representatives and insurers.

                                      Jurisdiction and Venue

        8.      Jurisdiction of this Court arises under 28 U.S.C. § 1331, 47 U.S.C. §227(b)(3) and

15 U.S.C. § 1692k(d), See, Mims v. Arrow Financial Services, LLC, 565 U.S. 368 (2012), holding

that federal and state courts have concurrent jurisdiction over private suits arising under the TCPA.

        9.      Because Defendant conducts business in Texas, this honorable Court has personal

jurisdiction over the Defendant.

                                                 -2-
     Case 3:21-cv-01972-S Document 1 Filed 08/23/21                 Page 3 of 9 PageID 3



        10.     Venue is proper in the United States District Court for Northern District of Texas

pursuant to 28 U.S.C § 1391(b)(2) because the TCPA is a federal statute, which raises a federal

question, Plaintiff resides within this district and a substantial part of the events or omissions

giving rise to the herein claims occurred within this district.

                                        Factual Allegations

        11.     Defendant placed collection calls to Plaintiff seeking and attempting to collect on

a disputed loan agreement.

        12.     Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755 F.3d

1265 (11th Cir. 2014).

         13.    Defendant placed collection calls to Plaintiff’s cellular telephone at phone number

(972) XXX-3840.

       14.      Defendant placed collection calls to Plaintiff from its telephone numbers

including, but not limited to, (469) 814-9341.

       15.      Upon information and belief, based on the volume, frequency and timing of the

calls, and on Defendant’s prior business practices, Defendant’s calls were placed with an

automatic telephone dialing system.

       16.      Defendant used an “automatic telephone dialing system,” as defined by 47 U.S.C.

§ 227(a)(1), to place telephone calls to Plaintiff seeking to collect a consumer debt allegedly owed

by Plaintiff.

        17.     Defendant’s calls were not for emergency purposes, which would be excepted

from liability by 47 U.S.C. § 227(b)(1)(A).




                                                 -3-
     Case 3:21-cv-01972-S Document 1 Filed 08/23/21                 Page 4 of 9 PageID 4



       18.      Defendant’s calls were placed to a telephone number assigned to a cellular

telephone service for which Plaintiff incurs a charge for incoming calls pursuant to 47 U.S.C.

§227(b)(1).

       19.     Defendant never received Plaintiff’s “prior express consent” to receive calls using

an automatic telephone dialing system or an artificial or prerecorded voice on her cellular

telephone pursuant to 47 U.S.C. § 227(b)(1)(A).

       20.     Within the period of February 18, 2021 through April 23, 2021, Plaintiff sent

Defendant five (5) separate letters, identifying herself with her full name, last 4 digits of social

security number, full cell phone number and full account number. The first Cease and Desist letter

was received by Defendant at their corporate headquarters at 610 W. Main Street, Denison, TX

75020 on March 5, 2021.

       21.     In her letter to Defendant, Plaintiff indicated she was represented by Recovery Law

Group, APC with regards to the account Defendant was trying to collect, provided Defendant her

attorney’s telephone number, and requested Defendant stop calling her cellular phone.

       22.     As of March 5, 2021, Plaintiff revoked any consent, explicit, implied, or otherwise,

that Defendant could have to call her cellular telephone using an automatic telephone dialing

system.

       23.      Despite Plaintiff’s request to cease, Defendant continued to place calls to

Plaintiff’s cellular phone using an automatic telephone dialing system after March 5, 2021.

       24.      Despite Plaintiff’s request Defendant cease placing automated collection calls to

Plaintiff, Defendant continued to place at least twenty-nine (29) telephone calls to Plaintiff’s

cellular telephone using an automatic telephone dialing system.




                                                -4-
       Case 3:21-cv-01972-S Document 1 Filed 08/23/21                 Page 5 of 9 PageID 5



        25.    Defendant diligently continued to call Plaintiff’s cell phone multiple times each

day.

        26.    Defendant would use an automatic dialing machine when placing the calls to

Plaintiff.

        27.    Defendant would use a pre-recorded voice when calling Defendant.

        28.    Defendant would leave pre-recorded messages for Plaintiff.

        29.    Defendant’s autodialing machine contains the capacity to randomly dial

numbers.

        30.    Plaintiff was contacted repeatedly regarding non-payment of the debt owed to

Defendant despite Defendant being notified that Plaintiff had retained counsel to deal

specifically with the debt owed to Defendant.

       31.     Defendant’s calls were frequent in nature and continued despite receiving

written notice Plaintiff was represented by an attorney and that all calls to Plaintiff’s cellular

phone were to stop.

        32.    Defendant placed the great number of telephone calls to Plaintiff with the sole

intention of harassing Plaintiff in such a manner so as to cause Plaintiff to pay the alleged debt

claimed by Defendant, even when Plaintiff admittedly had impaired ability to pay the disputed

debt. This telephonic harassment caused Plaintiff considerable anxiety and emotional distress.

        33.    Plaintiff’s alleged debt with Defendant arises from a transaction for personal,

family, and household purposes.

        34.    Defendant is engaging in conduct the natural consequence of which is to harass,

oppress, and abuse Plaintiff in connection with attempting to collect on a debt by failing to

meaningfully disclose its identity in its many phone calls.



                                                 -5-
      Case 3:21-cv-01972-S Document 1 Filed 08/23/21                       Page 6 of 9 PageID 6



        35.         Defendant is also using false, deceptive and misleading means in connection

with attempting to collect a debt by not identifying the purpose of its phone calls or that they

are an attempt to collect a debt.

                     FIRST CAUSE OF ACTION
NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                       - 47 U.S.C. §227(b)(3)(B)

       36.          Plaintiff repeats and incorporates by reference into this cause of action the

allegations set forth above at Paragraphs 1-35.

       37.          The foregoing acts and omissions of Defendant constitute numerous and multiple

negligent violations of the TCPA, including, but not limited to, each and every one of the above

cited provisions of 47 U.S.C. § 227 et seq.

       38.          As a result of Defendant’s negligent violations of 47 U.S.C. §227 et seq., Plaintiff

is entitled to an award of $500.00 in statutory damages, for each and every violation, pursuant to

47 U.S.C. § 227(b)(3)(B).

       39.          Plaintiff is also entitled to injunctive relief prohibiting such conduct in the future.

        WHEREFORE, Plaintiff, Roshawna Matthews, respectfully requests judgment be

entered against Defendant, Gold Star Finance, Inc. as follows:

        a.          Awarding Plaintiff statutory damages of five hundred dollars ($500.00) multiplied

by the number of negligent violations of the TCPA alleged herein, to wit: twenty-nine (29) for a

total of fourteen thousand five hundred dollars ($14,500.00);

        b.          Awarding Plaintiff actual damages and compensatory damages according to proof

at time of trial;

        c.          Granting Plaintiff such other and further relief as may be just and proper.




                                                      -6-
      Case 3:21-cv-01972-S Document 1 Filed 08/23/21                     Page 7 of 9 PageID 7



                     SECOND CAUSE OF ACTION
  KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE CONSUMER
               PROTECTION ACT - 47 U.S.C. § 227(b)(3)(C)

       40.          Plaintiff repeats and incorporates by reference into this cause of action the

allegations set forth above at Paragraphs 1-35.

       41.          The above listed acts and omissions of Defendant constitute numerous and

multiple knowing and/or willful violations of the TCPA, including but not limited to each and

every one of the above cited provisions of 47 U.S.C. § 227 et seq.

       42.          As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227

et seq., Plaintiff is entitled an award of one thousand five hundred dollars ($1,500.00) in statutory

damages for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §

227(b)(3)(C).

       43. Plaintiff is also entitled to injunctive relief prohibiting such conduct in the future.

        WHEREFORE, Plaintiff, Roshawna Matthews, respectfully requests judgment be

entered against Defendant, Gold Star, Inc. as follows:

        a.          Awarding Plaintiff statutory damages statutory damages of one thousand five

hundred dollars ($1,500.00) multiplied by the number of knowing and/or willful violations of

TCPA alleged herein, to wit: twenty-nine (29) for a total of forty-three thousand five hundred

dollars ($43,500.00);

        b.          Awarding Plaintiff actual damages and compensatory damages according to proof

at time of trial;

        c.          Granting Plaintiff such other and further relief as may be just and proper.




                                                    -7-
     Case 3:21-cv-01972-S Document 1 Filed 08/23/21                  Page 8 of 9 PageID 8



                          THIRD CAUSE OF ACTION
                  DEFENDANT VIOLATED THE TDCA § 392.001 et seq.
      40.      Plaintiff repeats and incorporates by reference into this cause of action the

allegations set forth above at Paragraphs 1-35.

      41.      Defendant’s violations of the TDCA include, but are not limited to, the following:

      (a)      Defendant violated § 392.304(5)(b) of the TDCA by placing various telephone

calls and failing to disclose Defendant as a debt collector; and

      (b)      Defendant violated § 392.304(19) of the TDCA through other false, deceptive, or

misleading representation or means in connection with the debt collection.
      42.      Defendant also violated the Texas Debt Collection Act, Tex. Fin. Code §

392.302(4) by causing Plaintiff’s telephone to ring repeatedly or continuously and making

repeated or continuous telephone calls, with the intent to harass Plaintiff at the called number.

      43.      The aforementioned egregious conduct caused Plaintiff considerable anxiety and

distress after having expressed to Defendant her admitted inability to pay the debt and her desire

not to be called to her cellular phone.

      44.      The nature and volume of phone calls would naturally cause an individual to feel

oppressed and, even more so, after the individual had expressed her desire not to be

inconvenienced with calls to her cellular phone. Upon being told to stop calling, Defendant had

good cause to stop its campaign of calls to Plaintiff’s cellular phone. Yet, Defendant consciously

chose to ignore Plaintiff’s expressed will, and continued placing calls to Plaintiff’s cell phone.

       WHEREFORE, Plaintiff prays that judgment be entered against Defendant for the

following:

       (a) Actual damages pursuant to Tex. Fin. Code § 392.403(2); and

       (b) Reasonable attorney’s fees, costs pursuant to § 392.403(2)(b).




                                                  -8-
Case 3:21-cv-01972-S Document 1 Filed 08/23/21                 Page 9 of 9 PageID 9



                              JURY TRIAL DEMAND

45. Plaintiff demands a jury trial on all issues so triable.

                                         RESPECTFULLY SUBMITTED,
 Dated: August 23, 2021
                                         By: /s/ Carlos C. Alsina-Batista
                                         Carlos C. Alsina-Batista (TX Bar No. 24111072)
                                         Wajda & Associates
                                         10000 N Central Expressway, Suite 400
                                         Dallas, TX 75231
                                         Tel. 888-213-0169
                                         Fax 866-286-8433
                                         Email: calsinabatista@wajdalawgroup.com




                                           -9-
